United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 18-2753
                      ___________________________

                              Ronnie L. Hankins

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

 Terry Russell, Warden, ERDCC, Individually and Officially; Corizon Medical
                              Services, Inc.

                          lllllllllllllllllllllDefendants

  Tonya M. Long, Doctor, Individually; Marvin H. Bohnenkamp, Individually;
                      Mark F. Bradshaw, Individually

                    lllllllllllllllllllllDefendants - Appellees
                                     ____________

                  Appeal from United States District Court
                for the Eastern District of Missouri - St. Louis
                                ____________

                            Submitted: July 5, 2019
                             Filed: July 15, 2019
                                [Unpublished]
                                ____________

Before KELLY, BOWMAN, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.
       In this 42 U.S.C. § 1983 action, Missouri inmate Ronnie Hankins proceeded
to a jury trial on a single claim in his complaint, after this court remanded the case to
the district court. On appeal, he challenges, among other things, the district court’s
grant of a motion to quash his trial subpoenas, exclusion of medical evidence at trial,
and denial of his motion for a new trial.

       Upon careful review, we conclude that the district court abused its discretion
in quashing Hankins’s subpoenas for Dr. Michael Lamb and Dr. Derek Fimmen, as
Hankins’s disclosure of these witnesses and his request for subpoenas complied with
the court’s trial-related case management order and the applicable rules. See Pointer
v. DART, 417 F.3d 819, 821 (8th Cir. 2005) (standard of review); see also Fed. R.
Civ. P. 26(a)(2)(D)(i) (as relevant, party must--at time and in sequence district court
orders--disclose to other parties identity of any witness it may use as expert at trial;
setting deadline for disclosure in absence of stipulation or court order). We further
conclude that the exclusion of these doctors’ anticipated testimony--including the
authentication of medical evidence Hankins sought to present--was highly prejudicial,
and that there is no reasonable assurance that the jury would have reached the same
conclusion had the evidence in question not been excluded. See Harrison v. Purdy
Bros. Trucking Co., 312 F.3d 346, 351 (8th Cir. 2002) (this court reviews denial of
motion for new trial for clear abuse of discretion; key question is whether new trial
should have been granted to avoid miscarriage of justice); cf. White v. McKinley, 605
F.3d 525, 533 (8th Cir. 2010) (denial of motion for new trial based on rulings
regarding admissibility of evidence may be reversed if district court clearly and
prejudicially abused its discretion by excluding evidence that “is of such a critical
nature that there is no reasonable assurance that the jury would have reached the same
conclusion had the evidence been admitted” (quoting Wilson v. City of Des Moines,
442 F.3d 637, 641 (8th Cir. 2006))).




                                          -2-
     Accordingly, we reverse the denial of Hankins’s motion for a new trial, and
remand the case for further proceedings consistent with this opinion.
                      ______________________________




                                       -3-